584 N.W.2d 773 (1998)
Cindy BROWN, Conservator for the Estate of William Brown, Relator,
v.
PUERINGER DISTRIBUTING/INTERNATIONAL MULTIFOODS, and Liberty Mutual Insurance Company, Respondents,
MN Dept. of Human Services, MN Dept. of Labor and Industry/VRU, and Medicare, Intervenors,
Special Compensation Fund (Supplementary Benefits), Intervenor.
No. C3-98-1341.
Supreme Court of Minnesota.
October 12, 1998.
Falsani, Balmer, Berglund & Peterson, James B. Peterson, Duluth, for appellant.
Heacox, Hartman, Mattaini, Koshmrl, Cosgriff & Johnson, P.A., Roderick C. Cosgriff, St. Paul, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 1, 1998, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
              BY THE COURT:
              /s/ Alan C. Page
                  Alan C. Page
                  Associate Justice